PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yao, Xiaotian, Steve
Application No. 15/435,177
Filed: 16 Feb 2017
Docket No. 009095-8013.US01 

:	SUA SPONTE DECISION
:	WITHDRAWING THE 
:	HOLDING OF ABANDONMENT
:
:


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed June 25, 2021.

The petition is GRANTED.

On March 30, 2021, Applicant timely filed a Notice of Appeal in response to a final Office action mailed September 30, 2021 (made timely by obtaining a three month extension of time).  Accordingly, Applicant had a two month extendable period in which to file an Appeal Brief or a Request for Continued Examination (RCE).  Yet the Office mailed a Notice of Abandonment on       June 25, 2021, prior to the end of the extendable period.  On November 1, 2021, Applicant filed an RCE, made timely by obtaining a five month extension of time, and by the fact that        October 30, 2021 fell on a Saturday.  See 37 CFR 1.7(a).

In view of the above, it is obvious that the Notice of Abandonment was prematurely mailed.  Accordingly, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 2863 for consideration of the RCE, timely filed with a five month extension of time on November 1, 2021.
								
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions